Exhibit 10.1
 

 
SECOND AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT


WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability company (the
“Advisor”), having an address at 200 Hubbard Road, Guilford, Connecticut 06437,
and OneBeacon Insurance Group, Ltd., an exempted limited liability company
organized under the laws of Bermuda (the “Client”), having an address at 605
North Highway 169, Plymouth, Minnesota 55441, and each affiliate company of the
Client listed on Schedule B, and each having an address of 605 North Highway
169, Plymouth, Minnesota 55441, or which hereinafter becomes a party to this
Agreement (each, an “Affiliated Company”, and collectively, the “Affiliated
Companies”), hereby enter into this Second Amended and Restated Investment
Management Agreement (this “Agreement”), dated as of September 28, 2017, and
hereby amend and restate in its entirety the Amended and Restated Investment
Management Agreement, dated December 23, 2014. The parties hereby agree that the
Advisor shall act as discretionary advisor with respect to certain assets of the
Client and the Affiliated Companies described below (the “Investment Account”)
on the following terms and conditions:


1.            Investment Account. The Investment Account shall consist of the
cash and securities of the Client and the Affiliated Companies managed by the
Advisor pursuant to this Agreement.


2.            Authority. The Client and each Affiliated Company hereby appoint
the Advisor as advisor for the portion of the Investment Account comprised of
its investment assets. Except as may be separately agreed in writing among the
Advisor, the Client and any Affiliated Company from time to time, the Advisor
hereby agrees to direct the investments in the Investment Account in accordance
with the investment guidelines agreed upon by the Client, each Affiliated
Company and the Advisor from time to time (the “Standard Guidelines”). Any other
agreement by the Advisor, and the Client or an Affiliated Company to manage
investment assets in a manner deviating from the Standard Guidelines shall be in
writing. The board of directors (or other similar governing body) of the Client
and each Affiliated Company shall oversee the activities of the Advisor pursuant
to this Agreement and shall retain ultimate authority over the Investment
Account, in each case, in relation to their respective investment assets and
shall monitor services annually for quality assurance. In addition, the Advisor
agrees to provide treasury management advisory services specific to the
Investment Account (“Treasury Management Services”), as directed by the Client
or any Affiliated Company. The Treasury Management Services include, without
limitation, (i) executing investment transactions to support short-term treasury
cash requirements, (ii) settling inter-company and dividend treasury
transactions with cash and securities, (iii) settling quarterly tax liability
payments from the Investment Account, (iv) providing preliminary valuation for
securities supporting treasury transactions, (v) assisting the Client or any
Affiliated Company in evaluating securities lending programs administered by
custodians designated by the Client or such Affiliated Company and acceptable to
the Advisor, and (vi) collaborating with the Client or any Affiliated Company to
provide treasury transaction support to custodians and accounting servicing
providers designated by the Client or such Affiliated Company and acceptable to
the Advisor.
 
 

--------------------------------------------------------------------------------

 

 
3.            Advisor’s Discretionary Authority. Subject to Section 2, the
Advisor shall have full discretion and authority as agent and attorney-in-fact
for the Client and each Affiliated Company: (a) to make all investment decisions
in respect of the Investment Account on behalf of the Client and the Affiliated
Companies and, except as otherwise provided in this Agreement, at the sole risk
of the Client and the Affiliated Companies; (b) to buy, sell, exchange, convert,
liquidate or otherwise trade in respect of the Investment Account in any stock,
bond or other security or investment, including without limitation private
investment funds, hedge funds, and other pooled investment vehicles (such
private investment funds, hedge funds, and other pooled investment vehicles
collectively referred to as “Funds”); (c) to facilitate the subscription for,
redemption or transfer of interests in Funds (including but not limited to
performing such acts and executing such documents as may be necessary to
subscribe or redeem interests in Funds); and (d) in furtherance of the
foregoing, to do anything which the Advisor shall deem requisite, appropriate or
advisable in connection therewith, including, without limitation, the placing of
orders with respect to, and arrangement for, any of the foregoing, and the
selection of such brokers, dealers, sub-advisors and others as the Advisor shall
determine in its absolute discretion. The Advisor will be responsible for
engaging, contracting with, monitoring and terminating sub-advisors; however no
sub-advisor shall be given discretionary authority over the Investment Account
without the prior approval of the Client, and to the extent affecting the
investment assets of any Affiliated Company, such Affiliated Company.


4.            Liability. In the performance of its services, the Advisor will
not be liable for any error in judgment or any acts or failures to act except
those resulting from the Advisor’s gross negligence, willful misconduct or
malfeasance. Nothing herein shall in any way constitute a waiver or limitation
of any right of any person under any applicable U.S. federal or state securities
laws. The Advisor shall have no responsibility or liability or whatsoever in
respect of assets outside the Investment Account.


5.            Custody. Investment Account assets shall be held in one or more
separately identified accounts in the custody of one or more banks, trust
companies, brokerage firms or other entities designated by the Client and each
Affiliated Company, and acceptable to the Advisor. The Advisor will communicate
its investment purchase, sale and delivery instructions directly with the
appropriate custodian or other qualified depository. The Client and each
Affiliated Company shall be responsible for its respective custodial
arrangements and the payment of all related custodial charges and fees, and the
Advisor shall have no responsibility or liability with respect to custody
arrangements or the acts, omissions or other conduct of the custodians.


6.            Brokerage. When placing orders for the execution of transactions
for the Investment Account, the Advisor may allocate all transactions to such
brokers or dealers, for execution on such markets, at such prices and commission
rates, as are selected by the Advisor in its sole discretion. In selecting
brokers or dealers to execute transactions, the Advisor need not solicit
competitive bids and does not have an obligation to seek the lowest available
commission cost. It is not the Advisor’s practice to negotiate “execution only”
commission rates, and, in negotiating commission rates, the Advisor shall take
into account the financial stability and reputation of brokerage firms and
brokerage and
 
 
 
2

--------------------------------------------------------------------------------

 
 
research services provided by such brokers. The Client or any Affiliated Company
may be deemed to be paying for research provided or paid for by the broker which
is included in the commission rate although the Client or such Affiliated
Company may not, in any particular instance, be the direct or indirect
beneficiary of the research services provided. Research furnished by brokers may
include, but is not limited to, written information and analyses concerning
specific securities, companies or sectors, market, finance and economic studies
and forecasts, certain financial publications, statistics and pricing services,
discussions with research personnel, and certain software and data bases
utilized in the investment management process. The Client and each Affiliated
Company acknowledge that since commission rates are generally negotiable,
selecting brokers on the basis of considerations which are not limited to
applicable commission rates may at times result in higher transaction costs than
would otherwise be obtainable.


The Advisor is hereby authorized to, and the Client and each Affiliated Company
acknowledges that the Advisor may, aggregate orders on behalf of the Investment
Account with orders on behalf of other clients of the Advisor. In such event,
the allocation of the securities purchased or sold and the expenses incurred in
the transaction shall be made in a manner that the Advisor considers to be fair
and equitable to all of its clients, including the Client and the Affiliated
Companies, and that is consistent with the allocation policies and procedures
adopted and implemented by the Advisor, copies of which will be made available
to clients upon request.
 
7.            Representations and Warranties.
 
(a)     the Client and each Affiliated Company represents, warrants and agrees
that:
 
(i)      it has full legal power and authority to enter into this Agreement;
 
(ii)     the appointment of the Advisor hereunder is permitted by the Client’s
or such Affiliated Company’s governing documents and has been duly authorized by
all necessary corporate or other action;
 
(iii)    it will indemnify the Advisor and hold it harmless against any and all
losses, costs, claims and liabilities which the Advisor may suffer or incur
arising out of any material breach of its representations and warranties in this
Section 7(a);
 
(iv)    it is not (a) an employee benefit plan, (b) an IRA, (c) a “benefit plan
investor” subject to the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or
(d) an entity in which the participation by benefit plan investors is
“significant”, as those terms are defined in regulations issued by the U.S.
Department of Labor; and
 
(v)     it understands that the Advisor will be relying upon the representations
and information provided herein or in connection herewith by the
 


3

--------------------------------------------------------------------------------





Client and/or the Affiliated Companies in completing and entering into
subscription agreements on behalf of the Investment Account.
 
(b)    The Advisor represents, warrants and agrees that:
 
(i)      it has full legal power and authority to enter into this Agreement;
 
(ii)     it is registered as an investment adviser with the Securities and
Exchange Commission pursuant to the Investment Advisers Act of 1940, as amended
(the “Advisers Act”);
 
(iii)    entering into this Agreement is permitted by the Advisor’s governing
documents and has been duly authorized by all necessary corporate or other
action;
 
(iv)    it will indemnify the Client and each Affiliated Company and hold it
harmless against any and all losses, costs, claims, and liabilities which the
Client and/or such Affiliated Company may suffer or incur arising out of any
material breach of any representations and warranties of the Advisor in this
Section 7(b);
 
(v)     it has established Anti-Money Laundering Policy & Procedures pursuant to
Section 352 of the USA Patriot Act; and
 
(vi)    it endeavors to value all securities at fair market value in a manner
determined by the Advisor to be consistent with (1) its Valuations Policies and
Procedures, as may be amended from time to time, and (2) industry practice. A
copy of these policies and procedures is available to clients upon request. The
Advisor will not serve as the official pricing agent with respect to the
Investment Account but may provide recommendations regarding fair valuation, if
the Client or an Affiliated Company so requests.
 
8.            Reports. The Advisor shall provide the Client and each Affiliated
Company with reports on the status of the Investment Account on a monthly basis.
The books and records of the Client and the Affiliated Companies shall include
those books and records developed or maintained under or related to this
Agreement. All such records maintained pursuant to this Agreement shall be
subject to examination by the Client and, as it relates to its own investment
assets, each Affiliated Company, and by persons authorized by it, or by
appropriate governmental authorities, at all times upon reasonable notice. The
Advisor shall provide copies of trade tickets, custodial reports and other
records that the Client and/or any Affiliated Company shall reasonably require
for accounting or tax purposes.
 
9.            Management Fee, Treasury Management Fee and Expenses.
 
(a)            The Advisor will be paid a quarterly management fee and Treasury
Management Fee (the “Management Fee”) for its investment advisory services and
Treasury Management Services provided hereunder, determined in accordance with
 


4

--------------------------------------------------------------------------------





Schedule A to this Agreement. For purposes of Schedule A, the Management Fee
shall be calculated treating the Investment Account as a single pool. The
Management Fee shall be borne by the Client and the Affiliated Companies pro
rata based on their respective Investment Account assets. During the term of
this Agreement, the Management Fee shall be calculated in compliance with the
NAIC Accounting Practices and Procedures Manual and billed and payable in
arrears on a quarterly basis within sixty (60) days after the last day of each
calendar quarter based upon the value of the Investment Account as of the last
day of the said calendar quarter. The Management Fee shall be pro-rated for any
partial quarter. Capital inflows and outflows will be time-weighted so that the
Management Fee will be charged for only the period of time such assets are
actually managed by the Advisor. In the event that the Management Fee is to be
paid by the custodian out of the Investment Account, the Client and/or the
relevant Affiliated Company will provide written authorization to the custodian.


(b)           The Client or an Affiliated Company shall be responsible for all
expenses incurred directly in connection with transactions effected on behalf of
the Client or such Affiliated Company pursuant to this Agreement. These expenses
shall include but are not limited to (i) custodial fees; (ii) PAM accounting
service fees, (iii) Charles River (or other) compliance service fees, (iv)
investment expenses such as commissions, and (v) other expenses reasonably
related to the purchase, sale or transmittal of Investment Account assets,
provided that the Advisor shall be responsible for research fees and expenses.
The Client is prohibited from advancing funds to the Advisor except to pay for
services defined in this Agreement.
 
(c)            Sub-advisory management or performance fees (“Sub-advisor Fees”),
if any, will be borne by the Client and/or the affected Affiliated Companies, as
appropriate, provided that said fees have been approved in advance by the Client
and/or the affected Affiliated Company. No Management Fee shall accrue on any
assets with respect to which Sub-advisor Fees are paid. At the Advisor’s
discretion, Sub-advisor Fees may be structured to be paid directly to the
sub-advisor by the Client or Affiliated Companies or be paid by the Advisor and
reimbursed by the Client or Affiliated Companies without any markup. Any
Management Fees incurred in connection with transactions conducted by the
Advisor with regard to interests in Funds will be borne by the Client or the
affected Affiliated Companies.
 
10.            Confidential Relationship. All information and advice furnished
by any party to another party pursuant to this Agreement shall be treated by the
receiving party as confidential and shall not be disclosed to third-parties
except as required by law.
 
11.            Assignment. This Agreement may not be assigned (within the
meaning of the Advisers Act) by any party without the written consent of the
other party, and any assignment without such consent shall automatically cause
the termination hereof.
 
12.            Directions to the Advisor. All directions by or on behalf of the
Client or an Affiliated Company to the Advisor shall be in writing and may be
delivered in any manner permitted by Section 16. The Advisor (i) shall be fully
protected in relying upon any such writing that the Advisor believes to be
genuine and to be signed or presented or
 
5

--------------------------------------------------------------------------------





sent by the proper person or persons (ii) shall be under no duty to make any
investigation or inquiry as to any statement contained therein and (iii) may
accept the same as conclusive evidence of the truth and accuracy of the
statements therein contained.


13.            Services to Other Clients. It is understood that the Advisor acts
as investment advisor to other clients and may give advice and take action with
respect to such clients that differs from the advice given or the action taken
with respect to the Investment Account. Nothing in this Agreement shall restrict
the right of the Advisor, its members, managers, officers, employees or
affiliates to perform investment management or advisory services for any other
person or entity, and the performance of such service for others shall not be
deemed to violate or give rise to any duty or obligation to the Client and/or
the Affiliated Companies.
 
14.            Investment by the Advisor for Its Own Account. Nothing in this
Agreement shall limit or restrict the Advisor or any of its members, managers,
officers, employees or affiliates from buying, selling or trading any securities
for its or their own account or accounts. The Client and each Affiliated Company
acknowledges that the Advisor and its members, managers, officers employees,
affiliates and other clients may at any time have, acquire, increase, decrease
or dispose of securities which are at or about the same time acquired or
disposed of for the account of the Client or an Affiliated Company. The Advisor
shall have no obligation to purchase or sell for the Investment Account or to
recommend for purchase or sale by the Investment Account any security that the
Advisor or its members, managers, officers, employees or affiliates may purchase
or sell for itself or themselves or for any other client.
 
15.            Proxies. Subject to any other written instructions of the Client
or any Affiliated Company, the Advisor is hereby appointed as the agent and
attorney-in-fact of the Client and each Affiliated Company in its discretion to
vote, convert or tender in an exchange or tender offer any securities in the
Investment Account, to execute proxies, waivers, consents and other instruments
with respect to such securities, to endorse, transfer or deliver such securities
and to participate in or consent to any plan of reorganization, merger,
combination, consolidation, liquidation or similar plan with reference to such
securities. The Advisor shall not incur any liability to the Client or any
Company Affiliate by reason of any exercise of, or failure to exercise, any such
discretion.
 
16.            Notices. All notices and instructions with respect to securities
transactions or any other matters contemplated by this Agreement shall be deemed
duly given when actually received by the intended party in writing, via
facsimile, or e-mail or by first-class mail to the following addresses: (a) if
to the Advisor, at its address set forth above, Attention Chief Financial
Officer, if by facsimile to 203.458.0754 and if by e-mail,
mplourde@whitemountainsadvisors.com or (b) if to the Client or any Affiliated
Company, at its address set forth above, attention Chief Financial Officer, if
by facsimile to 888.340.6383, and if by email, pmcdonough@onebeacon.com. A copy
of any notice sent to the Client pertaining to the amendment or termination of
this Agreement shall be sent to 2020 Robert-Bourassa Boulevard, 6th floor,
Montreal, Quebec, Canada, H3A 2A5, Attention: Frédéric Cotnoir, Senior Vice
President, Legal and Corporate Services, if by
 
6

--------------------------------------------------------------------------------





facsimile to 514-842-6958 and if by e-mail, frederic.cotnoir@intact.net. Any of
the Advisor, the Client or an Affiliated Company may change its physical
address, facsimile number or e-mail address or specify a different manner of
addressing itself by giving notice of such change in writing to the other party.


17.            Joining and Severing Affiliated Companies. From time to time
while this Agreement remains in effect, the Client may cause any other of its
affiliates to become an Affiliated Company hereunder by executing a written
agreement among the Client, the Advisor and such affiliate in a form reasonably
acceptable to each of them, after which the affiliate shall, for all purposes,
be treated as an “Affiliated Company” hereunder, including, without limitation,
granting the authorities, making the representations and warranties and
accepting the obligations of an Affiliated Company in this Agreement. From time
to time, the Client and/or the Advisor may sever any Affiliated Company from
this Agreement by executing a written agreement among the Client, the Advisor
and such Affiliated Company in a form reasonably acceptable to each of them,
after which the Affiliated Company shall no longer be treated as being party to
this Agreement. The Advisor will periodically update Schedule B to reflect the
addition or removal of Affiliated Companies.
 
18.            Entire Agreement, Amendment. This Agreement sets forth the entire
agreement of the parties with respect to management of the Investment Account,
supersedes any previous Investment Management Agreement between the Advisor and
the Client or any Affiliated Company and shall not be amended except by an
instrument in writing signed by the parties hereto.
 
19.            Arbitration. Any controversy or claim arising out of or relating
to this Agreement or the breach of the same, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association, and judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction. All arbitration expenses shall be borne equally by the Advisor, on
the one hand, and the Client and any affected Affiliated Company, on the other
hand. Any arbitration proceeding arising under this Agreement will be conducted
in the County of New York in the State of New York or such other location as the
parties mutually agree.
 
20.            Termination. This Agreement shall terminate in its entirety on
January 31, 2018 or earlier by the Client upon thirty (30) days’ prior written
notice to the Advisor, provided that the Client shall honor any trades executed
but not settled before the date of any such termination. Upon termination of
this Agreement, (i) any accrued and unpaid Management Fee hereunder, (ii)
accrued reimbursable expenses and (iii) any reasonable additional expenses
incurred in closing out the Account shall be paid by the Client or the relevant
Affiliated Company to the Advisor. Termination of this Agreement will not affect
any accrued rights, indemnities, existing commitments or any contractual
provisions intended to survive termination. The Advisor may direct the custodian
to retain in the Investment Account to settle committed transactions.
 
21.            Receivership. If an Affiliated Company is placed in receivership
under a state’s receivership law: (i) the rights of the Affiliated Company under
the agreement
 


7

--------------------------------------------------------------------------------





extend to the receiver or the chief state insurance department official; and
(ii) the books and records shall be subject to examination of the receiver or
the chief state insurance department official immediately upon the receiver or
the chief state insurance department official’s request. The Advisor does not
have an automatic right to terminate the agreement if an Affiliated Company is
placed in receivership under a state’s receivership law. The Advisor will
continue to maintain systems, programs, or other infrastructure notwithstanding
a seizure by the chief state insurance department official under a state’s
receivership law and shall make them available to the receiver for as long as
the Advisor continues to receive timely payment for the services rendered.


22.            Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) of the application of such provision to any other persons or
circumstances.
 
23.            Governing Law. To the extent that the interpretation or effect of
this Agreement shall depend on state law, this Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
 
24.            Effective Date. This Agreement shall become effective on the
first date written above.
 
25.            Receipt of Disclosure Statement. The Client and each Affiliated
Company acknowledges receipt of a copy of Part II of the Advisor’s Form ADV in
compliance with Rule 204-3(b) under the Advisers Act, more than 48 hours prior
to the date of execution of this Agreement. The Advisor shall annually and
without charge, upon request by the Client, deliver to the Client the current
version of such form or a written document containing the information then
required to be contained in such form.
 
26.            Counterparts. This Agreement may be executed in two counterparts,
each one of which shall be deemed to be an original.
 


8

--------------------------------------------------------------------------------





IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.
 
ADVISOR:
 
CLIENT:
WHITE MOUNTAINS ADVISORS LLC
 
ONEBEACON INSURANCE GROUP, LTD.
By:
/s/ Mark J. Plourde
   
By:
/s/ T. Michael Miller
 
Print:
Mark J. Plourde
 
Print:
T. Michael Miller
Title:
Executive Vice President & CFO
 
Title:
President & CEO


 

 
9

--------------------------------------------------------------------------------





AFFILIATED COMPANIES:
 
 
MILL SHARES HOLDINGS (BERMUDA) LTD.
   
By:
/s/ Susie Tindall
 
Print:
Susie Tindall
Title:
Assistant Secretary





ONEBEACON INSURANCE GROUP LLC
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





ONEBEACON U.S. FINANCIAL SERVICES, INC.
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO

 

 
10

--------------------------------------------------------------------------------





ONEBEACON U.S. HOLDINGS, INC.
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





ATLANTIC SPECIALTY INSURANCE COMPANY
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





HOMELAND INSURANCE COMPANY OF DELAWARE
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





HOMELAND INSURANCE COMPANY OF NEW YORK
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





OBI NATIONAL INSURANCE COMPANY
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO







11

--------------------------------------------------------------------------------



 
OBI AMERICA INSURANCE COMPANY
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO


 
ONEBEACON SELECT INSURANCE COMPANY
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO


 
ONEBEACON SPECIALTY INSURANCE COMPANY
   
By:
/s/ T. Michael Miller
 
Print:
T. Michael Miller
Title:
President & CEO





SPLIT ROCK INSURANCE, LTD.
   
By:
/s/ Susie Tindall
 
Print:
Susie Tindall
Title:
Secretary

 

 


12

--------------------------------------------------------------------------------





SCHEDULE A
 
FEE SCHEDULE
 
1.            Investment Account
 
 
Assets Under Management
 
Annual Fee
 
Quarterly Fee
 
Investment Grade Fixed Income:
       
Up to $1 billion
 
10 bps
 
2.5 bps
$1 billion - $2 billion
 
8.5 bps
 
2.125 bps
$2 billion - $5 billion
 
7.5 bps
 
1.875 bps
Greater than $5 billion
 
2.5 bps
 
0.625 bps
         
Equities
 
100 bps
 
25 bps
         
Exchange Traded Funds (ETFs)
 
10 bps
 
2.5 bps
         
Hedge Funds
 
100 bps
 
25 bps
         
Private Equities:
       
First 2 Years of Fund’s Life (Committed)
 
100 bps
 
25 bps
Thereafter (Fair Value)
 
100 bps
 
25 bps
         
Affordable Housing Tax Credit Funds
       
First Year of Fund’s Life (Committed)
 
100 bps
 
25 bps
Thereafter (Fair Value)
 
10 bps
 
2.5 bps

 
 
2.            Treasury Management Services. The Advisor will be paid a quarterly
fee for the treasury management services computed at the annual rate of 1.75
basis points (0.0175%) of the aggregate value of the net assets of the Client’s
Investment Account.
 



--------------------------------------------------------------------------------





SCHEDULE B
 
AFFILIATED COMPANIES
 
MILL SHARES HOLDINGS (BERMUDA) LTD.
ONEBEACON INSURANCE GROUP LLC
ONEBEACON U.S. ENTERPRISES HOLDINGS, INC.
ONEBEACON U.S. FINANCIAL SERVICES, INC.
ONEBEACON U.S. HOLDINGS, INC.
ATLANTIC SPECIALTY INSURANCE COMPANY
HOMELAND INSURANCE COMPANY OF DELAWARE
HOMELAND INSURANCE COMPANY OF NEW YORK
OBI NATIONAL INSURANCE COMPANY
OBI AMERICA INSURANCE COMPANY
ONEBEACON SELECT INSURANCE COMPANY
ONEBEACON SPECIALTY INSURANCE COMPANY
SPLIT ROCK INSURANCE, LTD.
 
 